         Case 2:18-cv-04097-SPL Document 20 Filed 01/09/19 Page 1 of 7



1    John T. Masterson, Bar #007447
     JONES, SKELTON & HOCHULI, P.L.C.
2    40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
3    Telephone: (602) 263-1700
     Fax: (602) 200-7850
4    jmasterson@jshfirm.com
5    Attorneys for Defendant First Savings Bank, Inc.
6
                              UNITED STATES DISTRICT COURT
7
                                     DISTRICT OF ARIZONA
8
     Charles A. Gulden,                                  NO. 2:18-cv-04097-PHX-SPL
9
                                            Plaintiff,   DEFENDANT’S PARTIAL1
10                                                       MOTION TO DISMISS PURSUANT
                   v.                                    TO FED. R. CIV. P. 12(b)(6)
11
     First Savings Bank, Inc.,
12
                                          Defendant.
13
14
15          NOW COMES Defendant First Savings Bank, Inc. (“Defendant” or “FSB”), by and
16   through its undersigned counsel, and hereby respectfully moves this Court for an order
17   dismissing Counts V – VIII of the First Amended Complaint filed by Plaintiff Charles A.
18   Gulden (“Plaintiff” or “Gulden”) with prejudice, pursuant to Federal Rule of Civil
19   Procedure 12(b)(6). In support, Defendant states:
20          Defendant certifies that, pursuant to L.R. Civ 12.1(c), before filing this motion,
21   counsel for the Defendant and the Plaintiff conferred via telephone and were not able to
22   agree to a resolution on the issues raised in this motion. The conference took place on
23   January 8, 2019, prior to the filing of this Motion to Dismiss.
24   ///
25
     1
       The filing of this partial motion to dismiss operates to stay the deadline by which
26   Defendant would otherwise have to file an answer to the remaining counts in Plaintiff’s
     Complaint. ThermoLife Int’l, LLC v. Gaspari Nutrition, Inc., Case No. CV 11-01056-
27   PHX-NVW, 2011 WL 6296833, *5 (D. Ariz. Dec. 16, 2011) (noting that the majority of
     federal district courts hold that a partial motion to dismiss “tolls the time to respond to all
28   claims.”).
         Case 2:18-cv-04097-SPL Document 20 Filed 01/09/19 Page 2 of 7



1                                         INTRODUCTION
2            In response to Defendant’s Motion to Dismiss Plaintiff’s Complaint (Dkt. 14),
3    Plaintiff filed an Amended Complaint instead. (See Dkt. 16.) Therein, Plaintiff adds
4    factual detail regarding the four calls that form the basis of Counts I through IV,
5    withdraws his original Counts V through VII and adds four new claims, Counts V – VIII,
6    purportedly based on Defendant’s alleged failure to maintain an “internal” Do-Not-Call
7    list. (See id.)
8            Although the amendments to Counts I through IV may advance his lawsuit past the
9    pleading stage on those counts,2 Plaintiff still fails to state a claim in Counts V, VI, VII
10   and VIII. These counts should be dismissed for two, main reasons. First, the Telephone
11   Consumer Protection Act, 47 U.S.C. Section 227 (the “TCPA”) simply does not provide
12   for a private right of action for the “violations” at the cornerstone of these four counts.
13   Alleged calls placed purportedly in violation of an internal Do-Not-Call list or practice
14   cannot serve as grounds for a lawsuit.
15           Second, even if a private right of action was permitted (which it is not), Plaintiff
16   does not, and cannot, plead facts showing that he received phone calls in violation of the
17   internal Do-Not-Call regulations prescribed by the Federal Communication Commission
18   (the “FCC”). As such, Gulden is not within the “zone of interests” that the regulation was
19   meant to address; he fails to state a cause of action in this way, as well.
20           For these reasons, Defendant respectfully requests that this Court dismiss Counts V
21   through VIII of Plaintiff’s First Amended Complaint, with prejudice.
22
     2
23     FSB has evidence that will serve as a complete defense to Plaintiff’s claims in Counts I
     through IV. Specifically, the regulations that form the basis of these four counts, regarding
24   calls in violation of the National Do-Not-Call Registry, only prohibit making calls
     determined to be “telephone solicitations” to phone numbers on the National Do-Not-Call
25   registry. But, a call is not considered a “telephone solicitation” if the recipient has
     provided his prior express permission or invitation to receive the call, or if the caller has
26   an “Established Business Relationship” with the recipient. See 47 C.F.R. § 64.1200(c) &
     (f)(14). And, both these exceptions will be shown in this case via documentary evidence
27   from before or at the time of the alleged calls at issue. Although this evidence is not
     before the Court on a Rule 12 motion, Defendant’s counsel is presenting it to the Plaintiff
28   contemporaneously with the instant motion.

                                                    2
        Case 2:18-cv-04097-SPL Document 20 Filed 01/09/19 Page 3 of 7



1                            FACTS ALLEGED IN THE COMPLAINT
2           Counts V - VIII of Plaintiff’s Amended Complaint are based on Plaintiff’s claim
3    of receiving four phone calls purportedly in violation of FCC regulation, 47 C.F.R. §
4    64.1200(d), which regards a company’s maintenance of an internal Do-Not-Call list. (Am.
5    Compl. ¶¶ 15-17.)
6           Plaintiff alleges that after he received these four phone calls, he requested that his
7    phone number be added to the Defendant’s internal Do-Not-Call list. (Id. ¶ 15.) At that
8    same time, he claims he also requested a copy of Defendant’s policies for complying with
9    internal Do-Not-Call requests, which he claims were not provided to him (Id.)
10          Plaintiff does not allege that he received any phone calls from FSB after he
11   requested that his phone number be added to FSB’s internal Do-Not-Call list. (See
12   generally Am. Compl.)
13                                      LEGAL STANDARD
14          Courts may grant a motion to dismiss if a complaint lacks a “cognizable legal
15   theory” or if it contains insufficient facts to state a claim. Henry v. Saxon Mortg., Inc.,
16   Case No. CV-10-2551-PHX-JAT, 2011 WL 5331679, *2 (D. Ariz. Nov. 7, 2011). In order
17   “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,
18   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
19   556 U.S. 662, 678 (2009) (internal citations omitted); Bell Atlantic Corp. v. Twombly, 550
20   U.S. 544, 570 (2007).
21          In analyzing a complaint, the Court need not accept as true legal conclusions
22   couched as factual allegations. Henry, 2011 WL 5331679 at *2 (citing Papasan v. Allain,
23   478 U.S. 265, 286 (1986)). When a plaintiff pleads facts that are “merely consistent with a
24   defendant’s liability, it stops short of the line between possibility and plausibility of
25   entitlement to relief.” Ashcroft, 556 U.S. at 678. “Factual allegations must be enough to
26   raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.
27   ///
28   ///

                                                   3
          Case 2:18-cv-04097-SPL Document 20 Filed 01/09/19 Page 4 of 7



1                                                 ARGUMENT
2              Pursuant to Federal Rule of Civil Procedure 12(b)(6), Counts V - VIII Plaintiff’s
3    Complaint should be dismissed. First, the TCPA does not provide a private right of action
4    for the type of alleged infractions of which the Plaintiff complains—regarding internal
5    Do-Not-Call lists. And second, even if a private right of action did exist, Plaintiff has not
6    supplied factual averments that form any cause of action since his phone number was
7    admittedly never on Defendant’s internal, Do-Not-Call list prior to receiving the calls in
8    question. He is not within the “zone of interests” the regulation was designed to protect,
9    and therefore, he has failed to state a claim upon which relief can be granted.
10   I.        Counts V Through VIII Should Be Dismissed Because The TCPA Does Not
11             Provide A Private Right Of Action For The Conduct About Which Plaintiff
               Complains.
12
13             Plaintiff advances legally-deficient bases for his Counts V-VIII because he relies
14   upon Section (d) of regulations promulgated by the FCC as to the TCPA, which
15   regulations simply do not provide for the redress or relief he seeks.
16             The TCPA provides for a private right of action in two separate subsections—
17   section 227(b)(3)3 and 227(c)(5). Section (c)(5) of the TCPA concerns violations of the
18   FCC regulations that are “prescribed under this subsection” (i.e., Section (c) of the
19   TCPA)4. The prescribed FCC regulations, in turn, prohibit “telephone solicitation” calls
20   placed to phone numbers registered on the National Do-Not-Call Registry and calls placed
21   outside of specified hours. See 47 C.F.R. 64.1200(c)(1)-(2).
22             Counts V through VIII of Plaintiff’s Complaint, however, rely on a violation of
23   section (d)—not (b) or (c)—of the FCC’s regulations concerning TCPA compliance.
24   There is, however, no basis for finding the existence of a private cause of action for
25   alleged violations of 47 C.F.R. § 64.1200(d).
26
     3
       Section (b)(3), which is not at issue here, concerns pre-recorded and automated calls, as well as
27   unsolicited faxes.
28   4
         The FCC has been charged with promulgating regulations for interpretation or enforcement of the TCPA.

                                                          4
           Case 2:18-cv-04097-SPL Document 20 Filed 01/09/19 Page 5 of 7



1             Instead, the portion of the TCPA that creates a private right of action, found at 47
2    U.S.C. § 227(c)(5), specifically states that a claim may be brought for phone calls received
3    “in violation of the regulations prescribed under this subsection [subsection (c)]. . .”—
4    thereby expressly carving out a potential private right of action for regulations
5    promulgated under 47 U.S.C. § 227(c), only.
6             Plaintiff’s reliance on a different section—Section (d) (see Am. Compl. ¶ 17)—for
7    which there is no similar provision regarding a private cause of action, dooms his claims
8    in Counts V through VIII. Dismissal is warranted on this ground alone.
9    II.      Plaintiff Fails To State A Cause Of Action Under Section (d) Of The FCC’s
10            TCPA Regulations Because He Does Not Fall Within The “Zone Of Interests”
              The Law Was Designed To Address.
11
12            Dismissal is appropriate for another reason: Plaintiff’s own averments as to the four
13   calls at issue, the timing of his requests as to the company’s internal Do-Not-Call list, and
14   the specific language of the regulation demonstrate he falls outside of the very regulation
15   upon which he relies. On this ground, as well, Counts V through VIII should be dismissed.
16            A plaintiff bringing a cause of action based on a federal statute (or regulation) must
17   show that he is within the “class of persons sought to be benefitted by the provision at
18   issue.” Holmes v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 287–88, (1992) (Scalia, J.
19   concurring). For this, courts apply the “zone of interests” test, which asks “whether the
20   interest sought to be protected by the complainant is within the zone of interests to be
21   protected or regulated ...” Yount v. Salazar, Case No. CV11-8171-PCT DGC, 2013 WL
22   93372, at *15 (D. Ariz. Jan. 8, 2013); see also E. Bay Sanctuary Covenant v. Trump, 909
23   F.3d 1219, 1243–44 (9th Cir. 2018) (“we presume that a [law] ordinarily provides a cause
24   of action only to plaintiffs whose interests fall within the zone of interests protected by the
25   law invoked.”).
26            According to the FCC, the purpose of the internal Do-Not-Call regulation is to
27   allow consumers to “selectively halt calls from telemarketers from which they do not wish
28   to hear.” In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act

                                                    5
         Case 2:18-cv-04097-SPL Document 20 Filed 01/09/19 Page 6 of 7



1    of 1991, 7 F.C.C. Rcd. 8752 (1992). It follows that if a private cause of action existed,
2    which Defendant maintains it does not, the permissible action for violation of internal,
3    Do-Not-Call regulations would inure only to the benefit of consumers who were called by
4    an entity despite a request that the entity not call them anymore. Therefore, to fall within
5    the “zone of interests,” a consumer must have actually received a call from an entity
6    subsequent to the request that the entity not call him anymore.
7           Here, Plaintiff plainly does not fall within this “zone of interest.” When he
8    allegedly received the calls from FSB, he had not made a specific, Do-Not-Call request to
9    the Defendant. And, once he did make such a request (Am. Compl. ¶ 15) he received no
10   further calls from Defendant. Thus, Plaintiff’s interests do not fall within the zone or
11   purpose of the regulation—which is to prevent consumers from receiving phone calls after
12   making Do-Not-Call requests to a specific company5. Individuals who never made a
13   company-specific, Do-Not-Call request simply cannot sue a company for technical
14   violations of its internal, Do-Not-Call rules.
15          On this additional ground, Counts V-VIII should be dismissed in their entirety.
16          WHEREFORE, Defendant, First Savings Bank, Inc. respectfully requests that this
17   Court enter an order dismissing Counts V-VIII with prejudice, and awarding any further
18   relief it deems just and appropriate.
19   ///
20   ///
21   ///
22   ///
23
     5
24     Indeed, the heart of Plaintiff’s Amended Complaint is grounded in purported calls made
     to Gulden despite his phone number being on the National Do-Not-Call Registry. Yet,
25   relying on those factual averments to seemingly satisfy separate claims as to an internal
     Do-Not-Call list is misplaced and insufficient. Stated another way, Counts V through VIII
26   of Plaintiff’s Amended Complaint contain citation to regulations that in no way concern
     what Plaintiff’s case is about—alleged receipt of calls despite his phone number being
27   registered on the National Do-Not-Call registry. (Am. Compl. ¶¶ 3, 8.) He does not claim
     to have received any telephone calls from Defendant after asking that his phone number
28   be placed on Defendant’s internal “Do-Not-Call” list.

                                                      6
       Case 2:18-cv-04097-SPL Document 20 Filed 01/09/19 Page 7 of 7



1                 DATED this 9th day of January 2019.
2                                             Respectfully submitted,
3
4                                             By      /s/ Molly A. Arranz
                                                    John T. Masterson
5                                                   Jones, Skelton & Hochuli, P.L.C.
                                                    40 North Central Avenue, Suite 2700
6                                                   Phoenix, Arizona 85004
7                                                   Molly A. Arranz
                                                    John C. Ochoa
8                                                   SmithAmundsen LLC
                                                    150 N. Michigan Ave., #3300
9                                                   Chicago, IL 60601
                                                    Admitted Pro Hac Vice
10
                                                    Attorneys for Defendant
11                                                  FIRST SAVINGS BANK, INC.
12
13
14                              CERTIFICATE OF SERVICE
15         I hereby certify that on this 9th day of January 2019, I caused the foregoing
16   document to be filed electronically with the Clerk of Court through the CM/ECF System
17   for filing; and served on counsel of record via the Court’s CM/ECF system.
18         I further certify that some of the participants in the case are not registered
19   CM/ECF users. I have mailed and electronically mailed the foregoing document to the
20   following non-CM/ECF participants:
21
     Charles A. Gulden
22   11802 E. 28th Place
     Yuma, AZ 85367
23   chasinyuma@hotmail.com
     Pro se Plaintiff
24
25
26   /s/ Molly A. Arranz
27
28

                                                7
